DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/11/2020.  Claims 1-21 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 09/11/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tigli (US 2020/0169509).
Regarding claim 1, in accordance with Tigli reference entirety, Tigli teaches a  method (Abstract and thereinafter: “Systems and methods of classifying data”) comprising: 
receiving a set of packets for a flow (FIG. 1A; block 105 and para [0009]: “Packets 105 are transmitted on a network or a data center 100.” And FIG. 5; block 502 and para [0101]: “… At block 502, process 500 receives a plurality of packets where group of the packets represent individual data flows”); 
determining a set of features (5-tuple packet header information) for the flow from the set of packets (FIG. 1A; block 110 and para [0090]: “… At block 110 the data center 100 identifies discrete data flows from the plurality of packets.  For example, discrete data flows can be determined by grouping  packets having the same 5-tuple packet header information into a data flow, as illustrated in FIGs. 4A and 4B.” And FIG. 5 and para [0101]: “… Using the packets 5-tuple information, the packets can be grouped into individual data flows and can be assigned a flow ID, as described in reference to FIGs. 4A and 4B”); 
selecting a classification of an elephant flow or a mice flow based on the set of features, wherein the classification is selected before assigning the flow to a network resource in a plurality of network resources (para [0094]: "FIG. 1B is a flow diagram illustrating an example of a high level process 150 for determining processes to use for training classifiers of a classification policy, selecting an algorithm for classifying data flows, taking systems actions on long flows, and classifying data flows."  In addition, long flow is disclosed as elephant flows in para [0004].  In addition, para [0091]: "At block 115 the data center 100 classifies each data flow using a predetermined classification policy 120. In some implementations, a network element classifies each data flow using a stored predetermined classification policy that the network element has access to, for example, stored in a non-transitory memory component of the network element." And para [0102]: "At block 504, the process 500 classifies each data flow in real-time using a predetermined classification policy that is accessible to the process 500.”  It is noted that, from FIG. 1A as identifiers 134, 140, and 119, the flow classification is done before any actions taken place to including assigning channel (network resource), or routing); 
assigning (performing actions) the flow to a network resource (different channels or dedicated links) in the plurality of network resources based on the classification for the flow and a set of classifications for flows currently assigned to the plurality of network resources; and sending (routing certain classifications) the set of packets for the flow using the assigned network resource (para [0093]:  “After a data flow is classified at block 125, data center network may perform one or more actions based on the data flow classification.  For example, routing certain classifications of data flows to different channels, routing long data flows to dedicated links, etc.”).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Tigli also teaches wherein selecting the classification comprises: receiving the classification from a machine learning process (FIG. 1A or FIG. 8; CLASSIFICATION POLICY GENERATION 140), wherein the machine learning process (140)  generates the classification based on the set of features of the flow (FIG. 1A; HISTORICAL PACKETS 135) (FIG. 8 and paras [0128] to para [0132]: “ … FIG. 8 illustrates one example of generating classifiers using training data and test data, and a number of parameters … ).
As per claims 8-9, the claims appears to call for implementing method steps of method claims 1-2 into instructions stored thereon anon-transitory computer-readable storage medium.  Thus, they are anticipated by Tigli for the same rationales applied to method claims 1-2 as discussed above.
As per claims 15-16, the claims appears to call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1-2, respectively.  Thus, they are anticipated by Tigli for the same rationales applied to method claims 1-2 as discussed above.

Allowable Subject Matter
Claims 3-7, 10-14, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1, 8, and 15, and further limit with novel and unobvious limitations of “wherein assigning the flow to the network resource comprises: determining a weight for each of the plurality of network resources, wherein the weight for a network resource is based on the classifications of elephant flows and mice flows for the flows currently assigned to a respective network resource; and selecting a network resource from the plurality of network resources based on the classification for the flow of the elephant flow or the mice flow and the weight for each of the plurality of network resources,” as recited in claims 3, 10, and 17; “wherein assigning the flow to the network resource comprises: determining a weight for each of a plurality of uplinks or a plurality of physical network interface cards, wherein each uplink is associated with one or more physical network interface cards, and wherein the weight for an uplink or a physical network interface card is based on the classifications of elephant flows and mice flows for the flows currently assigned to a respective uplink or a respective physical network interface card; and selecting an uplink from the plurality of uplinks or a physical network interface card from the plurality of physical network interface cards based on the classification for the flow of the elephant flow or the mice flow and the weight for each of the plurality of uplinks or the weight for each of the physical network interface cards,” as recited in claims 4, 11, and 18; “wherein assigning the flow to the network resource comprises: determining a weight for each of a plurality of links, wherein each link is associated with a different next hop for sending the set of packets and each next hop can be used to reach a destination for the set of packets, and wherein the weight for link is based on the classifications of elephant flows and mice flows for the flows currently assigned to a respective link; and selecting a link from the plurality of links based on the classification for the flow of the elephant flow or the mice flow and the weight for each of the plurality of links,” as recited in claim 5, 12, and 19; “wherein assigning the flow to the network resource comprises: determining a weight for each of a plurality of service network resources, wherein each service network resource provides a same service for the set of packets, and wherein the weight for a service network resource is based on the classifications of elephant flows and mice flows for the flows currently assigned to a respective service network resource; and selecting a service network resource from a plurality of service network resources based on the classification for the flow of the elephant flow or the mice flow and the weight for each of the plurality of service network resources,” as recited in claims 7, 13, and 20; and “wherein selecting the classification comprises: searching a database for a specific entry that includes destination information for a destination of the flow and source information for a source of the flow; when the database does not include a specific entry, searching the database for an aggregated entry that includes the destination information for a destination of the flow,” as recited in claims 7, 14, and 21, functionally and structurally interconnected with other limitations in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shpiner et al. (US 2019/0190838).
Ratzin et al. (US 2015/0071072).
Chhabra et al., Classifying Elephant and Mice Flows in High-Speed Scientific Networks, INDIS, 8 pages, September 19, 2017.
Liu et al., An adaptive approach for elephant flow detection with the rapidly changing traffic in data center network, WILEY, 13 pages, Jun 2017.
Xiao et al., An Efficient Elephant Flow Detection with Cost-Sensitive in SDN, ICST, 5 pages, March 2015.
Trestian et al., MiceTrap: Scalable Traffic Engineering of Datacenter Mice Flows using OpenFlow, IEEE, 4 pages, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 25, 2022